Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 1 of 19




  SCHEDULE
     A
 Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 2 of 19




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 3 of 19




  SCHEDULE
      B
 Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 4 of 19




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 5 of 19




  SCHEDULE
     C
 Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 6 of 19




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tract: RGV-RGC-8028
Owner: Severa Bazan, et al.
Acres: 1.179

Being a 1.179 acre (51,336 square feet) parcel of land, more or less, being out of the Juan
Jose de la Garza Survey, Abstract No. 80, Starr County, Texas, being out of Porción 89,
being out of a called 30.87 acre tract conveyed to Matias Bazan by Partition Deed recorded
in Volume 51, Page 225, Deed Records of Starr County, Texas (Share 51-A), being the
same tract of land conveyed to Tomas Bazan, Gonzalo Bazan, Romana Bazan, Severa
Bazan, Demencio Bazan, Matias Bazan, Jr., Constancia Bazan and Ramona Bazan by
Affidavit of Heirship recorded in Volume 317, Page 399, Deed Records of Starr County,
Texas and being the same tract of land conveyed to Celia Bazan, Cynthia Bazan, Tomas
Bazan and Michael Andrew Bazan by Affidavit of Heirship recorded in Volume 1210,
Page 304, Official Records of Starr County, Texas, said parcel of land being more
particularly described by metes and bounds as follows;

Beginning at a found U.S. Fish and Wildlife Service aluminum disk for the northeast
corner of Tract RGV-RGC-8028, said point being at the northeast corner of the 30.87 acre
tract and an easterly exterior corner of a called 842.643 acre tract conveyed to the United
States of America by Warranty Deed recorded in Volume 1015, Page 532, Official Records
of Starr County, Texas “Tract (592)”, said point being in the west line of a called 20.612
acre tract conveyed to the United States of America by Warranty Deed recorded in Volume
865, Page 235, Official Records of Starr County, Texas “Tract (593)”, said point having
the coordinates of N=16635017.305, E=916235.524;

Thence: S 09°46’31” W (S 09°15’00” W, Record), with the east line of the 30.87 acre tract
and the west line of the 20.612 acre tract, for a distance of 194.90’ to a set 5/8” rebar with
an MDS LAND SURVEYING aluminum disk capped survey marker stamped with the
following description: “RGV-RGC-8011-2-7=8028-2” for the southeast corner of Tract
RGV-RGC-8028, said point being in the east line of the 30.87 acre tract and the west line
of the 20.612 acre tract;

Thence: N 60°01’27” W, departing the west line of the 20.612 acre tract, over and across
the 30.87 acre tract, for a distance of 561.31’ to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-8011-2-9=8028-3” for the west corner of Tract RGV-RGC-8028,
said point being in the north line of the 30.87 acre tract and a southerly line of the 842.643
acre tract, said point bears S 52°30’47” E, a distance of 7327.41’ from United States Army
Corps of Engineers Control Point No. SS13-2019;
 Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 7 of 19




                                SCHEDULE C (Cont.)


Thence: S 80°20’32” E (S 80°45’00” E, Record), with the north line of the 30.87 acre tract
and a southerly line of the 842.643 acre tract, for a distance of 526.78’ to the Place of
Beginning.
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 8 of 19




  SCHEDULE
      D
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 9 of 19



                            SCHEDULE D

                             MAP or PLAT

                      LAND TO BE CONDEMNED
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 10 of 19




                         SCHEDULE D (Cont.)
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 11 of 19




                              SCHEDULE D (Cont.)




Tract: RGV-RGC-8028
Owner: Severa Bazan, et al.
Acreage: 1.179
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 12 of 19




    SCHEDULE
        E
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 13 of 19



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-8028
Owner: Severa Bazan, et al.
Acres: 1.179

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the real property described as a 30.87 acre tract, Share
51-A, in the Partition Deed recorded in Volume 51, Page 225, Deed Records of Starr
County, Texas, reasonable access to and from the owners’ lands lying between the Rio
Grande River and the border barrier through opening(s) or gate(s) in the border barrier
between the westernmost mark labeled “Beginning” and easternmost mark labeled
“Ending” depicted on the map below;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation and maintenance of
the border barrier.
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 14 of 19



                             SCHEDULE E
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 15 of 19




    SCHEDULE
        F
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 16 of 19




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



    The sum estimated as just compensation for the land being taken is EIGHT

THOUSAND FIVE HUNDRED SIXTY-SEVEN DOLLARS AND NO/100 ($8,567.00),

to be deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 17 of 19




     SCHEDULE
        G
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 18 of 19




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Severa Bazan                                 RGV-RGC-8028
                                              Warranty Deed, Document #1964-61160;
 Graciasville, TX 78547                       Recorded March 6, 1964, Deed Records
                                              of Starr County
 Celia Bazan
                                              Affidavit of Heirship, Document #1965-
 Garciasville, TX 78547                       66253; Recorded July 22, 1965, Deed
                                              Records of Starr County
 Cynthia Bazan
                                              Affidavit of Heirship, Document #2008-
 Garciasville, TX 78547                       277834; Recorded September 29, 2008,
                                              Deed Records of Starr County
 Tomas Bazan

 Rio Grande City, TX. 78582

 Michael Andrew Bazan

 Garciasville, TX 78547

 Unknown Heirs of Tomas Bazan
 Address Unknown

 Eva Bazan
 Address Unknown

 Unknown Heirs of Gonzalo Bazan
 Address Unknown

 Unknown Heirs of Romana Bazan
 Hinojosa
 Address Unknown

 Unknown Heirs of Demencio Bazan
 Address Unknown
Case 7:21-cv-00021 Document 1-1 Filed on 01/12/21 in TXSD Page 19 of 19




Unknown Heirs of Constancia Bazan
Pena
Address Unknown

Unknown Heirs of Ramona Bazan Vela
Address Unknown

Ameida Salinas                       Starr County Tax Assessor-Collector
100 N FM 3167, Room 201
Rio Grande City, Texas 78582
